In consolidated actions seeking an accounting and partition of real property, Nasser Qatabi appeals from an order of the Supreme Court, Kings County (Held, J.), dated October 13, 1987, which, inter alia, granted the plaintiffs’ motion to direct the receiver to enter into a contract of sale with the plaintiffs for the property known as 145 Court Street, also known as 199 Pacific Street, Brooklyn, New York.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the court’s determination that the plaintiffs are the successful bidders pursuant to the terms of the par*803ties’ stipulation and this court’s prior decision and order (see, Hadash v Qatabi, 131 AD2d 433). Mangano, J. P., Spatt, Sullivan and Harwood, JJ., concur.